                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELLEN HARDIN,                                        Case No. 17-cv-05554-JST (TSH)
                                   8                     Plaintiff,
                                                                                              ORDER CONCERNING DEPOSITIONS
                                   9              v.

                                  10     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           The Court had another call with the parties today about scheduling depositions. For the

                                  14   reasons stated on the record, the Court ORDERS that Amy McColley’s deposition shall take place

                                  15   on June 14, 2019 at 12:30 p.m. in San Francisco.

                                  16           The situation with respect to Lynne Bradley’s deposition is less clear. Two days ago it was

                                  17   the Court’s understanding that Plaintiff alone had attempted to subpoena her. The Court observed

                                  18   that the subpoena was invalid because Bradley lives in Mexico. ECF No. 137. The Court noted

                                  19   that Bradley could make herself available for a deposition if she wanted to. Id. Subsequent to that

                                  20   hearing, it has now emerged that MCDH wants to depose Bradley whether or not Plaintiff does.

                                  21   Further, though MCDH has taken no steps to legally require Bradley to appear for a deposition, its

                                  22   attorneys are in contact with her, and she is willing to be deposed in San Francisco on July 1 or 2,

                                  23   dates that Plaintiff’s counsel is unavailable because of a scheduled medical procedure.

                                  24           This is a completely different situation. It is one thing to tell the Plaintiff her subpoena is

                                  25   no good and that if she wants to depose Bradley she must either accept the dates the witness

                                  26   prefers or forego the deposition entirely – that is the consequence of an invalid subpoena. But it is

                                  27   another if MCDH can get a witness who is beyond the subpoena power of the Court to voluntarily

                                  28   appear for a deposition that it wants to take, and then to tell the Plaintiff that the only dates that
                                   1   will work are those when her counsel is unavailable. That’s just unfair. The Court ORDERS the

                                   2   parties to meet and confer about alternative dates for Bradley’s deposition. If there are none that

                                   3   will work before the close of fact discovery, the parties should consider submitting a stipulation

                                   4   and proposed order to the District Judge to allow this deposition to take place after the close of

                                   5   fact discovery.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: June 6, 2019

                                   9
                                                                                                     THOMAS S. HIXSON
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
